

117 HRES 117 IH: Supporting Coptic Christians in Egypt.
U.S. House of Representatives
2021-02-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV117th CONGRESS1st SessionH. RES. 117IN THE HOUSE OF REPRESENTATIVESFebruary 11, 2021Mr. Hill (for himself, Mr. Cicilline, Mr. Wilson of South Carolina, Mr. Sherman, Mr. Crenshaw, Ms. Meng, Mr. Fitzpatrick, Mr. McGovern, Mr. Weber of Texas, Mr. Sires, and Mr. Trone) submitted the following resolution; which was referred to the Committee on Foreign AffairsRESOLUTIONSupporting Coptic Christians in Egypt.Whereas St. Mark brought Christianity to Egypt, where Coptic Christians have been one of the indigenous people of Egypt for over 2,000 years;Whereas there are over 10,000,000 Copts in Egypt, making the Copts the largest Christian and the largest non-Muslim community in the Middle East;Whereas Copts and other Christians have been targets of societal aggression resulting in the loss of life, property, and the destruction of churches;Whereas, in January 2015, President Abdel Fattah el-Sisi was the first Egyptian President in more than 50 years to make an appearance at a Coptic Christian Christmas liturgy;Whereas, in August 2016, Egypt passed Law 80 to streamline the church construction process;Whereas, as of January 2021, according to the United States Commission on International Religious Freedom, of the approximately 5,500 unlicensed churches and religious buildings awaiting legalization, authorities have conditionally recognized approximately 1,800;Whereas Coptic Christians face discrimination in Egypt’s public-sector employment, including the police force, armed services, education, the judiciary, and the foreign service;Whereas Coptic Christians face discrimination in Egypt’s athletics, including the Egyptian Olympic team, on the national, reserve, and youth football teams, and in the Egyptian premier soccer league;Whereas violence against Coptic Christians, particularly in local villages, is rarely punished, making Copts more susceptible to attacks;Whereas Egyptian Government officials frequently participate in informal reconciliation sessions to address incidents of sectarian violence or tension, saying that such sessions prevented further violence;Whereas according to human rights groups, the reconciliation sessions have regularly led to outcomes unfavorable to religious minorities and precluded recourse to the judicial system by such minorities;Whereas civil society institutions, women’s rights organizations, nongovernmental organizations (both national and foreign) have been shut down or their activities severely curtailed;Whereas journalists, thinkers, and dissenters, such as Ramy Kamel and Patrick Zaki, have been imprisoned indefinitely, detained without trial, or are subject to a revolving door of arrest, interrogation, pretrial detention and renewal hearings at which many prisoners have their detentions automatically renewed (for months or even years) without evidence, and re-arrest after release orders have been given;Whereas United States diplomatic leadership contributes meaningfully and materially to the international protection of religious minorities and their faith-based practices and places of worship;Whereas the United States has a strong interest in combatting the threat of Islamic terrorism and ensuring the stability of the region; andWhereas religious freedom and human rights are essential cornerstones of democracy that promote respect for individual liberty and contribute to greater stability and are priority values for the United States in promoting its engagement with other countries: Now, therefore, be itThat the House of Representatives—(1)acknowledges the central and historic importance of the United States-Egypt partnership in advancing the common interests of both countries; (2)appreciates Egypt’s regional role as a partner in the fight against terrorism and violent extremism; (3)recognizes the necessity for Egypt’s leaders to take steps toward education reform that prioritize impartial instruction of all religions and political reform that prioritizes human rights, fundamental freedoms, and the rule of law;(4)urges the Government of Egypt to complete the process of church certification as initiated by the 2016 law; (5)urges the Government of Egypt to end the mistreatment of prisoners of conscience and to release all prisoners of conscience;(6)urges the Government of Egypt to remove religious affiliation from national identification cards;(7)urges the Government of Egypt to enact serious and legitimate reforms in the public sector, athletics, and society to ensure Coptic Christians are given the same rights and opportunities as all other Egyptian citizens; and(8)urges the Government of Egypt to take additional steps to end the culture of impunity for attacks on Christians, to continue to undertake the arrest, prosecution, and conviction of individuals who carry out attacks on Copts and other Christians in Egypt, and to hold accountable Government officials who fail to enforce the law.